Filed 11/3/21 In re I.S. CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 In re I.S., a Person Coming Under
 the Juvenile Court Law.
                                                                 D078887
 SAN DIEGO COUNTY HEALTH
 AND HUMAN SERVICES
 AGENCY,                                                         (Super. Ct. No. J518904)

           Plaintiff and Respondent,

           v.

 L.S., et al.

           Defendants and Appellants.


         APPEAL from an order of the Superior Court of San Diego County,
Marian F. Gaston, Judge. Affirmed.
         Marissa Coffey, under appointment by the Court of Appeal, for
Appellant L.S.
         Lauren K. Johnson, under appointment by the Court of Appeal, for
Appellant I.S.
         Lonnie J. Eldridge, County Counsel, Caitlin E. Rae, Chief Deputy
County Counsel, and Lisa M. Maldonado, Deputy County Counsel, for
Plaintiff and Respondent.
      In this juvenile dependency proceeding involving her seven-year-old
son I.S., L.S. (Mother) appeals an order made at a combined six- and 12-
month review hearing pursuant to Welfare and Institutions Code section

366.21.1 At that hearing, the court determined there was a substantial risk
of detriment to I.S. if he was returned to Mother’s care and that the
reunification services provided to Mother were reasonable. On appeal,
Mother and I.S. contend that the juvenile court erred in not returning I.S. to
her care because its finding of substantial risk of detriment was not
supported by substantial evidence. I.S. also challenges the court’s reasonable
services finding, specifically focused on the failure of the San Diego County
Health and Human Services Agency (Agency) to provide Applied Behavioral
Analysis (ABA) services. Mother and I.S. join in each other’s arguments.
      Granting the appropriate deference, we conclude the juvenile court did
not err in making its rulings. Although the Agency’s efforts to enroll I.S. in
ABA services were met with repeated delays, the evidence demonstrates that
many of the impediments were beyond the control of the Agency and
prevented I.S. from beginning ABA services until shortly before the review
hearing. Without those services, the juvenile court reasonably concluded that
Mother was not ready to resume custody of I.S. Although the circumstances
of this case are far from ideal, the evidence supports the juvenile court’s
findings. Accordingly, we affirm the court’s order.




1     All further statutory references are to the Welfare and Institutions
Code.
                                        2
              FACTUAL AND PROCEDURAL BACKGROUND2
      In February 2020, the Agency petitioned the juvenile court under
section 300, subdivision (a), on behalf of I.S., who was five years old at the
time. The petition alleged that Mother physically abused I.S., causing
substantial bruising. In the detention report, the Agency explained it
received a report that I.S. returned to school with marks on his side after
being absent for three days. When questioned, I.S. disclosed that Mother hit
him with a rope. A child abuse expert examined his injuries and concluded
they were indicative of physical abuse. The report also discussed prior
incidents where it was claimed that Mother physically abused I.S. The
current petition was the third dependency proceeding for I.S.; he had been
returned to Mother’s care after each of the prior two proceedings. When
interviewed, Mother denied that she ever physically abused I.S.
      At the detention hearing, the juvenile court found the Agency had made
a prima facie showing that I.S. was a person described by section 300,
subdivision (a), and ordered him detained. The court directed that services
be provided and allowed for supervised visits.
      In its jurisdiction and disposition report, the Agency noted that Mother
had been diagnosed with a mild developmental disability, I.S. had reportedly
been diagnosed with autism, and both Mother and I.S. were clients of the San




2       Mother previously appealed the juvenile court’s jurisdiction and
disposition orders, which this court affirmed in an unpublished opinion. (In
re I.S. (Jan. 26, 2021, D077949) [nonpub. opn.].) The factual and procedural
history of this proceeding through the disposition hearing are detailed in that
opinion and we focus our discussion on the background relevant to the issues
raised on appeal.
                                        3
Diego Regional Center.3 In March 2020, the Agency provided referrals for
Mother to receive a transit pass, attend a child abuse group, and take part in
parenting education. Mother was already receiving independent living
services and participating in individual therapy.
      In an addendum report, the Agency explained that a social worker
spoke with a Regional Center worker regarding “ABA services” for I.S. in
which Mother would also participate. ABA, or Applied Behavioral Analysis,
focuses on providing techniques to help address extreme behaviors. It was
hoped that ABA services would assist Mother in working with I.S. to avoid
extreme behaviors and to set daily routines.
      Mother was in the process of being transferred to another Regional
Center counselor and the Agency’s social worker intended to follow up once
the new counselor was assigned. The initial case plan included goals for
Mother to participate in Child and Family Team (CFT) meetings, work with
the Regional Center to enhance Mother’s parenting skills, and complete a
parenting education program.
      In July 2020, the Agency sought approval from the court to provide
psychotropic medication to I.S. In a report, a psychiatrist explained that due
to “oppositional and aggressive behaviors” associated with I.S.’s autism
diagnosis, he was at risk of losing his current foster home placement. The
court granted the request despite Mother’s opposition.
      At a status hearing in August 2020, minor’s counsel expressed concern
that I.S. had not started ABA services due to an issue with insurance
coverage and had also not been seeing a therapist. A social worker responded


3     The Regional Center is a non-profit agency, funded and regulated by
the state, tasked with providing services to persons diagnosed with
developmental disabilities. (See People v. Cuevas (2013) 213 Cal.App.4th 94,
104, fn. 9.)
                                      4
that due to I.S.’s autism diagnosis, regular therapy was not appropriate and
he had been referred for specialized therapy. The Agency had been working
on beginning ABA services, but I.S.’s current insurance denied coverage. The
social worker informed the court that she was continuing to work on securing
ABA services, but that the case was being reassigned to a new social worker
soon.
        In a September 2020 addendum report, the social worker detailed the
repeated attempts to work with the Regional Center to secure ABA services.
The newly-assigned social worker was still waiting for confirmation from the
Regional Center regarding funding for ABA services.
        At the jurisdiction and disposition hearing, the social worker reported
that child welfare services could pay directly for ABA services, which could
begin before I.S. was returned home. After hearing from the parties, the
juvenile court sustained the allegations of the petition, found the Agency had
made reasonable efforts to eliminate the need for removal of I.S., but that
there was clear and convincing evidence that I.S. should continue to be
removed from Mother’s care. The court set a review hearing in six months.
        In advance of the six-month review hearing, the Agency reported I.S.
was receiving therapeutic services and the Agency had contacted an ABA
service provider to enroll I.S., but learned there was a waitlist to begin
services. Part of the delay was caused by I.S.’s current caregiver, who was
“overwhelmed” and not willing to participate in the ABA assessment. The
Agency decided to change his placement to ensure ABA services could be
secured. To begin services, however, I.S. was required to participate in a 30-
day assessment period and there would be additional delay after completion
of the assessment to secure approval for the proposed services. The social
worker opined that Mother was currently not able to safely parent I.S. and


                                        5
that initiation of full ABA services would assist Mother to avoid her
frustration that could lead to physical abuse. I.S. was eventually able to
begin ABA services in January 2021.
      The assigned social worker testified at a combined six-month and 12-
month review hearing. He stated that when he was assigned this case in
November 2020, there were several issues preventing I.S. from beginning
ABA services. In addition to the payment issues, I.S. lacked the paperwork
necessary to begin receiving the services. The ABA provider received the
required paperwork in December 2020 or January 2021. Additionally, the
ABA provider had a staffing shortage that resulted in a waitlist for new
clients. The social worker considered finding another provider, but the
current provider was located close to Mother’s residence and would be more
accessible to Mother given her reliance on public transportation. Additional
billing issues caused delay between November 2020 and January 2021.
Mother had also participated in other services and successfully completed all
components of her case plan other than participating in ABA services.
      At the conclusion of the hearing, the juvenile court found that
returning I.S. to Mother’s care would create a substantial risk of detriment,
but that there was a substantial probability that I.S. would be returned to
Mother’s care before the 18-month review hearing. Regarding services, the
court found that in the six to seven months before the hearing, the Agency

had provided reasonable services.4 It explained that since the jurisdiction
hearing in September 2020, the Agency had provided reasonable services


4      The juvenile court stated that it was making its finding under the
heightened “clear and convincing evidence” standard of proof. The Agency
contends that the court should have applied a lower standard of proof.
Although the standard of proof has an effect on our review, we conclude that
the evidence supports affirmance under either standard.
                                       6
individually tailored to I.S. and his Mother. It also noted that in that time
frame, the social worker identified and overcame the barriers to I.S.’s
enrollment in ABA services, which was an appropriate “next step” following
Mother’s completion of her other classes.
      Reviewing the specific details of the Agency’s efforts to secure ABA
services, the court found that “the Agency did what it needed to do.”
However, the court explained that if it considered the entire time period since
I.S. was removed from Mother’s care and the initiation of the proceeding,
“obviously the Agency dropped the ball. There has been no evidence really
presented on why that happened. But for several months it does appear as
though the ABA services and the need for those was being neglected. No one
was lining that up for several months at a time even if the intention had been
to stagger the services.” The court concluded that Mother was doing a “great
job” and set an 18-month review hearing.
      Both Mother and I.S. appealed.
                                DISCUSSION
                                       I
      Both Mother and I.S. contend the juvenile court erred in not returning
I.S. to Mother’s care. I.S., joined by Mother, also contends the court erred in
finding the Agency provided reasonable services. Considering these
arguments under the proper standard of review, we see no basis for reversal.
      We review both the finding of detriment and a reasonable services
finding for substantial evidence. (V.C. v. Superior Court (2010) 188
Cal.App.4th 521, 529; Angela S. v. Superior Court (1995) 36 Cal.App.4th 758,
762.) Under this standard of review, “this court must view the evidence in a
light most favorable to the respondent. We must indulge in all legitimate
and reasonable inferences to uphold the verdict. If there is substantial


                                       7
evidence supporting the judgment, our duty ends and the judgment must not
be disturbed.” (In re Misako R. (1991) 2 Cal.App.4th 538, 545 (Misako R.);
see also Katie V. v. Superior Court (2005) 130 Cal.App.4th 586, 598.)
      “The purpose of the California dependency system is to protect children
from harm and to preserve families when safe for the child. (§ 300.2; In re
Dakota H. (2005) 132 Cal.App.4th 212, 228.) The focus during the
reunification period is to preserve the family whenever possible. [Citation.]
Until services are terminated, family reunification is the goal and the parent
is entitled to every presumption in favor of returning the child to parental
custody. (§§ 366.21, 366.22; [citation].)” (Tracy J. v. Superior Court (2012)
202 Cal.App.4th 1415, 1424 (Tracy J.).)
1. Return to Mother’s Custody
      At the six-month review hearing, the court is required to return a child
to parent’s care “unless the Agency proves, by a preponderance of the
evidence, that return would create a substantial risk of detriment to the
child's physical or emotional well-being. (§ 366.21, subd. (e).)” (In re Mary B.
(2013) 218 Cal.App.4th 1474, 1483 (Mary B.).) Viewing the evidence in the
light most favorable to the juvenile court’s ruling, as we must, we conclude
the court properly found that returning I.S. to Mother’s physical custody
would create a substantial risk of detriment.
      To meet its burden, the Agency focused on an incident during a visit
between Mother and I.S. approximately one month before the review hearing.
At that visit, I.S. had an emotional outburst and, rather than calming I.S.,
Mother walked away and did not return for several minutes, leaving a
visitation coach to care for I.S. Mother returned and spoke to I.S. in a “ ‘non-
calm tone manner’ ” and then left again. After she returned, she became
upset and called I.S. a “liar” after he stated that Mother hit him. I.S. was


                                        8
hiding under a bench and Mother pulled him out by his arm and accused him
of making her late for a medical appointment. The Agency cited this visit as
evidence that Mother, despite her completion of many reunification services,
was not ready to parent I.S. independently and “needs to continue practicing
parenting techniques she is learning to manage her frustration with [I.S.].”
The juvenile court cited this incident as supporting the finding of detriment,
explaining that Mother was “still learning how to respond to a child having a
tantrum without using physical discipline.”
      On appeal, Mother and I.S. contend that this incident cannot, standing
alone, support a finding of detriment. However, this was not an isolated
incident, and the juvenile court appropriately viewed it within the broader
context of Mother’s past conduct. (In re S.O. (2002) 103 Cal.App.4th 453,
461.) Given the similarities between the recent incident and Mother’s past
behavior necessitating repeated dependency proceedings, the juvenile court
could reasonably conclude that despite Mother’s substantial progress, her
improvement by the time of the hearing was not sufficient to eliminate the
conditions that led to I.S.’s removal.
      Additionally, although I.S. had begun his initial participation in ABA
services, the anticipated services had not been fully implemented. As both
Mother and I.S. recognize in the context of their other contention on appeal,
ABA services were a central component of the case plan. Thus, the juvenile
court could reasonably conclude it was not safe to return I.S. to Mother’s care
until additional progress had been made by fully implementing the ABA
services.
      Mother compares her situation to the circumstances of In re E.D. (2013)
217 Cal.App.4th 960, in which the Court of Appeal reversed a juvenile court’s
finding of detriment unsupported by any evidence beyond the court’s general


                                         9
stated preference that the minor remain in his current placement. (Id. at pp.
965-966.) But the juvenile court did rely on evidence, specifically Mother’s
actions at a recent visit and her prior actions, to support its conclusion.
Another case cited by Mother, Georgeanne G. v. Superior Court (2020) 53
Cal.App.5th 856 (Georgeanne G.), is also distinguishable. In Georgeanne G.,
the court held that a juvenile court may not rely exclusively on a parent’s
lack of “insight” into the circumstances necessitating the minor’s removal as
a basis for finding a risk of detriment. (Id. at pp. 868-870.) And because
Mother continued to deny that she ever physically abused I.S., the Agency
cited this lack of “insight” as a basis for finding a risk of detriment if I.S. was
returned to her care. But unlike in Georgeanne G., here the juvenile court
did not rely on this factor in reaching its determination.
      Mother and I.S. point to other evidence in the record supporting the
conclusion that Mother’s parenting skills had improved due to the great
strides she made in completing the services included in her case plan. The
Agency does not dispute that evidence, the juvenile court recognized Mother’s
progress, and we likewise acknowledge and applaud it. However, under our
deferential review of the juvenile court’s order, it is not our role to substitute
our judgment for that of the juvenile court or to reweigh the evidence. (In re
J.P. (2019) 37 Cal.App.5th 1111, 1123.) Where, as here, there is sufficient
evidence to support the juvenile court’s determination, we must conclude that
the court did not abuse its discretion.
2. Reasonable Services
      We similarly conclude substantial evidence supports the juvenile
court’s finding that the Agency provided reasonable services. Reasonable
services during the reunification period are statutorily required, though there
is “no constitutional ‘entitlement’ to these services.” (In re Baby Boy H.


                                          10
(1998) 63 Cal.App.4th 470, 475.) The purpose of these services—a critical
component of the reunification plan—is “to overcome the problem that led to
removal in the first place.” (Blanca P. v. Superior Court (1996) 45
Cal.App.4th 1738, 1748.)
      “At each review hearing, if the child is not returned to the custody of
his or her parent, the juvenile court is required to determine whether
reasonable services that were designed to aid the parent in overcoming the
problems that led to the initial removal and the continued custody of the
child have been offered or provided to the parent . . . . (§ 366.21, subds. (e),
(f).)” (In re J.P. (2014) 229 Cal.App.4th 108, 121.) In making its
determination, the juvenile court considers the appropriateness of services
offered, the extent to which the agency facilitated utilization of those services,
and the extent to which the parent availed him or herself of the services
provided. (In re Riva M. (1991) 235 Cal.App.3d 403, 414.)
      “The standard is not whether the services provided were the best that
might be provided in an ideal world, but whether the services were
reasonable under the circumstances.” (Misako R., supra, 2 Cal.App.4th at p.
547.) Reunification services “should be tailored to the particular needs of the
family.” (Tracy J., supra, 202 Cal.App.4th at p. 1425.) The adequacy of the
plan and the Agency’s efforts must be judged according to the circumstances
of the particular case. (In re Taylor J. (2014) 223 Cal.App.4th 1446, 1451.)
      “To support a finding that reasonable services were offered or provided
to the parent, ‘the record should show that the supervising agency identified
the problems leading to the loss of custody, offered services designed to
remedy those problems, maintained reasonable contact with the parents
during the course of the service plan, and made reasonable efforts to assist




                                        11
the parents in areas where compliance proved difficult. . . .’ ” (In re A.G.
(2017) 12 Cal.App.5th 994, 1001.)
      I.S. does not contend that the Agency failed to identify the problems
leading to the loss of custody. The Agency reasonably determined that
Mother’s inability to safely parent I.S. without allowing her frustration to
lead to physical abuse necessitated services. Similarly, appellants do not
dispute that ABA services to address I.S.’s behavior and Mother’s ability to
respond to that behavior were a reasonable component of the reunification
case plan. Instead, Mother and I.S. challenge the reasonableness of the
Agency’s efforts to secure ABA services.
      As the juvenile court recognized, the Agency’s early efforts to enroll I.S.
encountered obstacles. The record discloses that the Agency first inquired
about ABA services in April 2020, but then encountered delays. After the
jurisdiction and disposition hearing in September 2020, at which the court
ordered the Agency to provide reunification services, the Agency was able to
locate an ABA service provider by November and I.S. had begun his initial
assessment with the ABA service provider in January 2021.
      Although the delay in securing services is at best unfortunate and
perhaps even troubling, the record does not support that the delay was
necessarily unreasonable given the entire circumstances of the case. The
record demonstrates that many of the delays in providing ABA services were
caused by issues beyond the direct control of the Agency, which worked
diligently in the period after the jurisdiction and disposition hearing to
overcome the obstacles.
      In T.J. v. Superior Court (2018) 21 Cal.App.5th 1229, 1242, the court
held that placing a parent on a six- to 12-month waiting list caused an
unreasonable delay. Here, the Agency located an ABA service provider


                                       12
within one to two months after the jurisdiction and disposition hearing, and
I.S. was on a two-month waitlist. Although the delays may have been
unexpected and ideally would have been overcome sooner, the juvenile court
is in the best position to understand the practical realities in its own
jurisdiction and it could appropriately find that the Agency made reasonable
efforts to overcome the difficulties in providing services to I.S. and Mother.
(See In re T.W. (2017) 9 Cal.App.5th 339, 348-349 [“ ‘The effort must be made
to provide reasonable reunification services in spite of difficulties in doing so
or the prospects of success.’ ”].)
      I.S. contends that when the Agency learned there was a waitlist to
obtain ABA services with the identified provider, it should have sought out
an alternative provider. We cannot say, however, that was the only
reasonable course of action. The Agency consulted with a Regional Center
coordinator, who had already explored other provider options for I.S., but
concluded that it would be beneficial to have a provider in close proximity to
Mother’s residence to allow her to fully participate. It is significant that the
Agency intended ABA services would continue after I.S. was reunited with
Mother and would require multiple sessions a week. Because the Agency was
unaware of any other ABA services located near Mother, it determined it was
in I.S.’s best interests to wait for an opening with the identified provider.
      When considering the reasonableness of the services provided by the
Agency, we must consider the Agency’s actions in the context of the specific
circumstances presented in each case. (Misako R., supra, 2 Cal.App.4th at
p. 547.) Although the circumstances here present a close case, the deferential
standard of review requires us to uphold the juvenile court’s determination
that the Agency provided reasonable services to Mother.




                                       13
                             DISPOSITION
    The order is affirmed.



                                           DATO, J.

WE CONCUR:




   HUFFMAN, Acting P. J.



               HALLER, J.




                                 14